Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1.	This office action is in response to the amendment filed on 3/24/21.  As directed by the amendment, claims 2, 5-6, 8, and 19-21 have been amended, claims 1 and 9-15 have been canceled, and claims 22-28 have been added. Thus, claims 2-8 and 16-28 are pending in the application.
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


3.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
4.	Claims 2-8, 16-22, 24-25, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Lachenbruch (2011/0068939) in view of Hann (2013/0249695).
Regarding claim 2, Lachenbruch discloses method, comprising: receiving a first input indicative of a factor that contributes to the development of pressure ulcers (Fig. 1, sensors 56 detect physiological parameters such as an amount of moisture; [0060]-[0061] discloses a controller receiving an amount of moisture present at the interface between a tissue and a surface); determining if a value of the first input is such that the person is susceptible to developing pressure ulcers ([0055] discloses use of patient data; [0058] discloses use of the moisture information sensed); activating a therapy configured to reduce the magnitude of the first input (Fig. 7, discloses regulation of the fluid supply 100 based on the sensed information); receiving a second input indicative of the factor that contributes to the development of pressure ulcers (Fig. 7 depicts the method as a loop, wherein the sensing will be done numerous times); determining if a value of the second input is such that the person is susceptible to developing pressure ulcers ([0055] discloses use of patient data; [0058] discloses use of the moisture information sensed, which would happen multiple times through the loop depicted in Fig. 7); and modifying the therapy based on the second input (Fig. 7, regulation 100 would happen throughout treatment, which would at times modify the therapy).
Lachenbruch does not disclose determining a first risk score and a second risk score of a person as a function of the first input and the second input, respectively, or modifying the therapy based on a comparison between the second risk score and the first risk score.
	However, Hann teaches determining risk scores for pressure ulcers of a patient based on sensed parameters such as moisture, temperature, level of proteins leaked from the skin, and pressure mapping ([0038]).  These risk scores help medical 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lachenbruch to take the first and second inputs along with additional patient inputs and develop risk scores that are then compares over time and used to activate and modify treatment of the patient as taught by Hann.  Such a modification provides a more robust analysis of the patient’s condition, as using risk scores and analyzing them over time takes into account multiple patient parameters (e.g. moisture, temperature, level of proteins leaked from the skin, pressure mapping, success of treatment plan (or lack thereof)).
	Regarding claim 3, the modified method of Lachenbruch has the factor that contributes to the development of pressure ulcers including at least one physiological factor that contributes to skin breakdown (Lachenbruch, [0060], discloses skin moisture levels)
	Regarding claim 4, the modified method of Lachenbruch has the physiological characteristic that contributes to skin breakdown including at least one of an interface pressure, a skin temperature, a skin moisture level, an amount of shear, an amount of friction, and an incontinence condition (Lachenbruch, [0060], discloses skin moisture levels).

	Regarding claim 6, the modified device of Lachenbruch has wherein modifying the therapy based on the comparison between the second risk score and the first risk score includes comparing the second risk score to the first risk score and determining a pressure ulcer as likely to occur when the comparison of the second risk score to the first risk score indicates that the physiological characteristic exceeds a predetermined threshold for a predetermined period of time (Hann, [0036] and [0046], tracking and comparing the risk score of the patient over time would indicate that the physiological characteristic is exceeding a predetermined threshold for a predetermined period of time, which would indicate a need to modify treatment).
	Regarding claim 7, the modified method of Lachenbruch has the therapy including at least one of rotational therapy and low air loss therapy (Lachenbruch, [0008], discloses low air loss therapy or rotation therapy).
	Regarding claim 8, the modified method of Lachenbruch has the therapy as directed toward a targeted location where the pressure ulcer is predicted to occur (Lachenbruch, Fig. 4, depicts a user on their backside, wherein therapy is directed to 
Regarding claim 16, the modified method of Lachenbruch (as modified in the rejection of claim 1 above) is a method, comprising: receiving a first input indicative of a factor that contributes to the development of pressure ulcers (Lachenbruch, Fig. 7, step 94 discloses receiving sensed information; see [0061].  Hann further teaches that this sensed information can be turned into a risk score in [0038]); receiving a second input indicative of the factor that contributes to the development of pressure ulcers a predetermined time after receiving the first input (Lachenbruch, Fig. 7, depicts the method as a loop, wherein the sensing would be performed multiple times an intervals set by the device); determining a first risk score as a function of the first input (Hann, [0038], discloses determining a risk score based on numerous sensed parameters.  Such a risk score would be calculated in each loop of Fig. 7 of Lachenbruch in order to properly regulate the fluid supply for treatment); determining a second risk score as a function of the second input (Hann, [0038], discloses determining a risk score based on numerous sensed parameters.  Such a risk score would be calculated in each loop of Fig. 7 of Lachenbruch in order to properly regulate the fluid supply for treatment); activating a therapy configured to reduce the magnitude of the factor based on a comparison of the second risk score to the first risk score (Lachenbruch, Fig. 7, regulating fluid supply 100 would take place based on the sensed values and risk scores calculated; trends of these values (i.e. comparisons) would help to control the therapy), receiving a third input indicative of the factor that contributes to the development of pressure ulcers a predetermined time after receiving the therapy 
Regarding claim 17, the modified method of Lachenbruch has the factor that contributes to the development of pressure ulcers including at least one physiological factor that contributes to skin breakdown (Lachenbruch, [0060], discloses skin moisture levels).
	Regarding claim 18, the modified method of Lachenbruch has the physiological characteristic that contributes to skin breakdown including at least one of an interface pressure, a skin temperature, a skin moisture level, an amount of shear, an amount of friction, and an incontinence condition (Lachenbruch, [0060], discloses skin moisture levels).
	Regarding claim 19, the modified method of Lachenbruch has wherein modifying the therapy based on a comparison of the third risk score to at least one of the first risk score or second risk score includes determining that a pressure ulcer as likely to occur when the comparison of the third risk score to the first risk score or the second risk 
	Regarding claim 20, the modified method of Lachenbruch has wherein modifying the therapy based on a comparison of the third risk score to at least one of the first risk score or second risk score includes determining that a pressure ulcer as likely to occur when the comparison of the third risk score to the first risk score or second risk score indicates that the physiological characteristic exceeds a predetermined threshold for a predetermined period of time (Hann, [0036] and [0046], tracking and comparing the risk score of the patient over time would indicate that the physiological characteristic is exceeding a predetermined threshold for a predetermined period of time, which would indicate a need to modify treatment).
	Regarding claim 21, the modified method of Lachenbruch has the therapy including at least one of rotational therapy and low air loss therapy at a targeted location where the pressure ulcer is predicted to occur (Lachenbruch, Fig. 4, depicts a user on their backside, wherein therapy is directed to their backside (i.e. where pressure ulcers would be predicted to occur)).
	Regarding claims 22 and 24, the modified method of Lachenbruch further comprises determining the first risk score at a first time based on the first input, the first input being from a sensor on a mattress supporting the person (Lachenbruch, [0047], discloses a plurality of sensors in the support mattress 10), and determining the first risk score further includes using information from the person's record in an electronic 
	Regarding claims 25 and 28, the modified method of Lachenbruch further comprises determining the third risk score at a third time based on the third input (Lachenbruch, Fig. 7, depicts the method as a loop, wherein the sensing would be performed multiple times at intervals set by the device; Hann, [0036], discloses comparing or monitoring the risk level over several risk assessments), the third input being from the sensor on a mattress supporting the person (Lachenbruch, [0047], discloses a plurality of sensors in the support mattress 10), and determining the third risk score further includes using information from the person's record in an electronic medical records system (Hann, [0038]-[0039], discloses, using patient data for determining a risk score).
5.	Claims 23 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Lachenbruch in view of Hann, as applied to claims 16, 24, and 25 above, and further in view of Sparacino et al (9,439,602) 
Regarding claims 23 and 26-27, the modified device of Lachenbruch does not disclose that the therapy is modified based on the rate of change of the physical characteristic between the first risk score and the second (or third) risk score.
	However, Sparacino teaches evaluating a health risk score by utilizing a dynamic risk score based on the rate of change of a risk score (claim 1).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the trend assessment of the modified method of Lachenbruch to include a rate of change of the risk score as taught by Sparacino in order to provide the caretaker with a better view of risk changes over time to better inform their treatment decisions.	
Response to Arguments
6.	Applicant’s arguments filed on 3/24/21 on Page 9 with respect to claim 2 and regarding Hann not comparing risk scores or taking into account a change in risk scores have been considered, but are not persuasive.  Hann does disclose tracking the changes in risk level over time during several separate risk assessments to determine an overall pattern to help develop appropriate treatment protocols for a patient (see [0036]).
7.	Applicant’s arguments filed on 3/24/21 on Page 10 with respect to claim 8 and regarding Lachenbruch not providing therapy to a “targeted location” have been considered, but are not persuasive.  First, the back of a person is a “targeted” location, albeit a large one.  Second, Lachenbruch additionally discloses treatment zones Z1-Z3 that are possible as depicted in Fig. 3.

9.	Applicant’s arguments filed on 3/24/21 on Pages 10-11 with respect to claim 21 and regarding Lachenbruch not providing therapy to a “targeted location” have been considered, but are not persuasive.  First, the back of a person is a “targeted” location, albeit a large one.  Second, Lachenbruch additionally discloses treatment zones Z1-Z3 that are possible as depicted in Fig. 3.
Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571)272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785